Citation Nr: 9909929	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
postoperative bilateral inguinal hernias with nerve 
entrapment, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
which a 10 percent rating was assigned for postoperative 
residuals of bilateral inguinal hernias.


FINDING OF FACT

Postoperative residuals of bilateral inguinal hernias are 
manifested by pain and discomfort in the area of scarring on 
both sides, but there is no evidence of recurrence of either 
a right or left inguinal hernia.  


CONCLUSION OF LAW

Two separate ratings of 10 percent each are warranted for 
postoperative residuals of right and left inguinal hernias.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.114 (Code 7338), 4.118 (Code 7804) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Where a specific disability is not listed 
among the diagnostic codes, a rating may be assigned by 
analogy to disability that is similar in anatomical location 
and symptomatology.  38 C.F.R. § 4.20 (1998).  

Currently, the veteran's service-connected disability, which 
is defined as postoperative bilateral inguinal hernias with 
nerve entrapment, is evaluated as 10 percent disabling.  The 
veteran maintains that separate compensable evaluations for 
this service-connected disability are warranted.  
Specifically, the veteran contends that a 10 percent 
disability rating should be assigned for each of his 
postoperative right and left inguinal hernias.  He asserts 
that he has surgical scarring on both sides that causes him 
pain and discomfort, and that this symptomatology is 
aggravated by various physical activities, including walking, 
bicycling, lifting weights, and using a treadmill.  

According to the pertinent diagnostic codes, a zero percent 
evaluation will be assigned when there is evidence of either 
a small, reducible inguinal hernia without a true hernia 
protrusion or an inguinal hernia which has not been operated 
on, but is remediable.  Code 7338.  Evidence of a 
postoperative recurrent inguinal hernia which is readily 
reducible and well supported by a truss or belt warrants the 
assignment of a 10 percent disability rating.  Id.  Evidence 
of a small, postoperative recurrent inguinal hernia, or an 
unoperated irremediable inguinal hernia which is not well 
supported by a truss or not readily reducible warrants the 
assignment of a 30 percent disability evaluation.  Id.  A 
10 percent rating will be added for bilateral involvement 
provided that the second hernia is compensable.  38 C.F.R. 
§ 4.114, note following Code 7338 (1998).  The more severely 
disabling of the two hernias will be evaluated, and 
10 percent only will be added for the second hernia, if the 
latter is of compensable degree.  Id.  Additionally, it 
should be noted that evidence of superficial scars which are 
tender and painful on objective demonstration will result in 
the assignment of a 10 percent disability evaluation.  
38 C.F.R. § 4.118, Code 7804 (1998).

Review of the claims folder indicates that, in June 1995, the 
veteran sought treatment for complaints of a burning, dull, 
and sharp pain in his left lower quadrant upon lifting or 
exercising on a treadmill.  His history included previous 
left and right inguinal hernia repairs.  Examination 
demonstrated that the veteran was very tender in his left 
groin ring.  The examining physician also noted the presence 
of a palpable hardness in the veteran's left groin area which 
was possibly "scar tissue over an old suture material."  
Further evaluation showed no palpable masses, bulges, or 
signs of any recurrences of a hernia.  The veteran's right 
side was "totally asymptomatic without any signs of 
recurrences."  Both cord structures were within normal 
limits, and both testicles were fine, with no masses.  The 
physician concluded that the veteran "could be having a 
nerve entrapment due to scar tissue following a hernia 
repair."  

At a VA genitourinary examination conducted in May 1997, the 
veteran reported having experienced, for the previous seven 
years, low abdominal pain radiating into the area of his 
penis.  The veteran explained that this pain was aggravated 
by walking, or any type of exertion.  Examination showed some 
tenderness to deep palpation of the veteran's groin area.  He 
had normal genitalia and no recurrent hernia in the inguinal 
canal.  The veteran stated that the pain he experienced on 
deep palpation of his groin area was similar to the pain that 
he felt during exertion.  The examiner expressed his belief 
that the veteran has "entrapment of the nerve secondary to 
inguinal hernia repair."  

Subsequently, in November 1997, the veteran underwent another 
examination by the same private physician who had evaluated 
him in June 1995.  At this later examination, the physician 
noted that the veteran complained of pain and discomfort in 
both left and right areas.  The examiner noted that this pain 
was not excruciating because the veteran was able to tolerate 
it.  The physician expressed his opinion that the veteran 
will have "constant pain off and on in both groins" but was 
unable to determine the exact extent of the limitation of 
daily activity resulting from this pain.  

The evidence described above clearly indicates that there has 
been no recurrence of an inguinal hernia on either side.  
However, there are objective indications of pain and 
discomfort in the area of scarring on both sides.  
Significantly, the most recent report of examination included 
a medical opinion to the effect that the veteran will have 
"constant pain off and on in both groins."  Such a 
statement connotes an objective observation on the examiner's 
part that these symptoms exist on both sides.  Based on this 
documentation, the Board concludes, therefore, that a 
10 percent rating is warranted for each of the veteran's 
right and left postoperative inguinal hernias.  38 C.F.R. 
§ 4.118, Code 7804.  Whether or not the cause is nerve 
entrapment as suggested by the record, the evident 
manifestations of the veteran's disability is akin to tender 
and painful scarring.  Since this occurs on both sides, a 10 
percent rating is warranted for each side.  Id.  

The Board also concludes that no more than 10 percent is 
warranted for either side.  First, a 10 percent rating is the 
maximum schedular rating for a painful scar.  Code 7804.  
Second, there has been no indication that there is any loss 
of function beyond the symptoms contemplated by the 10 
percent ratings for tender and painful scarring.  See 
38 C.F.R. § 4.118, Code 7805.  And lastly, the examiners 
conducting recent evaluations specifically indicated that the 
examinations had revealed no evidence of recurrence of either 
the right or left inguinal hernias.  Without evidence of a 
recurrence of an inguinal hernia, a compensable rating under 
Code 7338 cannot be awarded.  Code 7338.  

The RO has alluded to application of 38 C.F.R. 
§ 3.321(b)(1)(1998).  However, the Board finds no basis for 
consideration of an extraschedular rating.  Although the 
veteran has described his pain as being so bad that he has 
difficulties with various activities, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (1998).  The current 
evidence of record does not demonstrate that hernia residuals 
have resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that the symptoms the veteran experiences have had 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

A rating of 10 percent for postoperative residuals of a right 
inguinal hernia with nerve entrapment, and a separate rating 
of 10 percent for postoperative residuals of a left inguinal 
hernia with nerve entrapment are granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

